ormir\lrixi
                                                                                              03/22/2022
              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         OP 22-0122                                      Case Number: OP 22-0122


                                                                         FLED
 RICHARD E. SHREVES,                                                      MAR 2 2 2022
                                                                       Bowen Greenwood
               Petitioner,                                           Clerk of Supreme
                                                                        State of      Court
                                                                                 Montana


         v.                                                           ORDER

 DEPARTMENT OF CORRECTIONS,

                Respondent.


         Representing himself, Richard E. Shreves has filed a Petition for Writ of Mandate
along with two motions. Shreves contends that the Department of Corrections (DOC) is
violating his rights and its own clear legal duties by failing to provide fresh fruit at every
meal, as listed on the menu sheets he attaches, and by failing to provide a religious activity,
Fresh Life Church, to every unit of the Low Side at the Montana State Prison on a weekly
basis.
         A writ of mandate, or mandamus, is specific and defined by statute.
Sections 27-26-101 through 27-26-403, MCA. To state a claim for mandamus, a party,
must show entitlement to the performance of a clear legal duty by the party against whom
the writ is directed and the absence of a plain, speedy, and adequate remedy at law. Section
27-26-102, MCA; Smith v. Missoula Co., 1999 1VIT 330, ¶ 28, 297 Mont. 368,
992 P.2d 834.
         Shreves explains that in 2018, Fresh Life Church initiated on-line religious services
to all four units of the Low Side of the state prison after equipment was donated. He claims
that the services were stopped from April 2020 through April 2021 with the restriction of
religious visitors during the pandemic. He states that the DOC allowed religious visitors
after that timeframe but restricted the services to only one different unit each week, or once
a month, instead of all four units each week. Shreves next contends that the prison has not
provided fresh fruit with every meal for more than twelve months. He alleges that the
Deptity Director stated that fresh fruit would be removed as punishment after other inmates
had made hooch and pruno. He argues that this punishment should not be allowed,
pursuant to DOC policy. He claims that he has gained weight due to the unhealthy options,
such as canned fruit with added sugar.
      Upon review, we conclude that a writ of mandate is not warranted. A writ of
mandate will not issue absent the availability of another remedy in the ordinary course of
law. Smith, ¶ 28; § 27-26-102, MCA.      Shreves has a plain and adequate remedy of filing
a civil rights complaint in a state or federal district court.     Because conditions of
confinement may be challenged in an ordinary civil action, Shreves is not entitled to a writ
of mandate.
      IT IS THEREFORE ORDERED that Shreves's Petition for Writ of Mandate is
DENIED and DISMISSED.
      IT IS FURTHER ORDERED that Shreves's "Motion for Court to Direct this
Petition be Deemed Served and Order the Department of Corrections to File an Answer"
and "Motion For Chief Justice Mike McGrath to Recuse Himself from Considering
Petitioner's Petition for Writ of Mandate, Review, or Other Appropriate Writ" are
DENIED as moot.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Richard E. Sfireves personally.
                         r,
       DATED this      r---day of March, 2022.




                                                        il_




                                                                 Justices

                                             2